     Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 1 of 17


                        UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OKLAHOMA                     Filed/Docketed
                                                                           Aug 05, 2021
IN RE:                            )
                                  )              Case No. 20-10651-R
PENTECOST, Claude Daniel Jr.,     )              Chapter 7
PENTECOST, Jean Rae,              )
                                  )
                 Debtors.         )
_________________________________ )
                                  )
WANDA G. BERRY,                   )
                                  )
                 Plaintiff,       )
v.                                )              Adv. No. 20-1039-R
                                  )
CLAUDE DANIEL PENTECOST,          )
JR.,                              )
                                  )
                 Defendant.       )

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
         Before the Court is Plaintiff’s Motion for Summary Judgment and Brief in Support

(Adv. Doc. 15) (“Motion”) filed by Plaintiff Wanda G. Berry (“Plaintiff”); Defendant’s

Response to Motion for Summary Judgment and Brief in Support (Adv. Doc. 16)

(“Response”) and Defendant’s Exhibit Number One Associated with the Defendant’s

Response to the Motion for Summary Judgment (Adv. Doc. 17) filed by Debtor/Defendant

Claude Daniel Pentecost, Jr. (“Pentecost”); and Plaintiff’s Reply Brief to Defendant’s

Response to Motion for Summary Judgment (Adv. Doc. 18).

I.       Jurisdiction

         The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334 and

157(b)(2)(I), and Local Civil Rule 84.1(a) of the United States District Court for the

Northern District of Oklahoma.
    Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 2 of 17


II.     Summary Judgment Standard

        Summary judgment is appropriate if the moving party demonstrates that there is “no

genuine dispute as to any material fact” and that the moving party is “entitled to judgment

as a matter of law.” 1 A fact is “‘material’ if under the substantive law it is essential to the

proper disposition of the claim.” 2 An issue is “‘genuine’ if there is sufficient evidence on

each side so that a rational trier of fact could resolve the issue either way.” 3 “[A]t the

summary judgment stage the judge's function is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.” 4 Reasonable inferences that may be made from the record should be drawn in favor

of the non-moving party. 5 “If the court does not grant all the relief requested by the motion,

it may enter an order stating any material fact . . . that is not genuinely in dispute and

treating the fact as established in the case.” 6

III.    Undisputed Facts

        In her Complaint (Adv. Doc. 1), Plaintiff alleges that Pentecost is liable to her for

an unspecified amount of damages for committing fraud and defalcation while acting in a

fiduciary capacity, and that such debt is excepted from discharge under Section 523(a)(4)




1
        Fed. R. Civ. P. 56(a), made applicable to this proceeding by Bankruptcy Rule 7056.
2
        Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998).
3
        Id., citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
4
        Anderson, 477 U.S. at 249.
5
        See Adler, 144 F.3d at 670.
6
        Fed. R. Civ. P. 56(g), made applicable to this proceeding by Bankruptcy Rule 7056.

                                                   2
    Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 3 of 17


of the Bankruptcy Code. 7 She further alleges that Pentecost is liable to her for an

unspecified amount of damages arising from violations of state securities laws, and that

such debt is non-dischargeable under § 523(a)(19). Plaintiff seeks summary judgment

solely on her § 523(a)(19) claim. She argues that based on findings made in an Oklahoma

Department of Securities proceeding, and the entry of a Consent Order in that proceeding,

it is undisputed that Pentecost violated securities laws in connection with borrowing money

from Plaintiff, and therefore she is entitled to judgment as a matter of law.

        The Court finds that the following material facts are not genuinely in dispute:

        Pentecost was Plaintiff’s investment adviser from 1999 to 2020. Motion at 2, ¶ 1.

As Plaintiff’s financial adviser, Pentecost owed Plaintiff fiduciary duties. Motion at 3, ¶ 2;

Exhibit 1 to the Motion at Page 7 of 9, ¶ 43. On or about May 27, 2015, Pentecost induced

Plaintiff to loan $45,000 to Pentecost, or in the alternative, to Sonus Rights Management

LLC (“Sonus”) (the “Loan”), pursuant to the terms of an Unsecured Promissory Note

(“Note”). Motion at 3, ¶¶ 3-4; Response at Pages 2-3 and 11-12 of 14. The Note identifies

the “Borrower” as “C Dan Pentecost, as managing partner, Sonus Rights Management

LLC.” Exhibit 2 to the Motion. Pentecost executed the Note as follows:

                                           “C Dan Pentecost

                                           By: /s/C Dan Pentecost
                                           Name: C Dan Pentecost”

Id. At the time the Loan was made, Pentecost owned an interest in, and acted as managing

member or partner of, Sonus. Exhibit 1 to the Motion at Page 5 of 9, ¶ 24; Exhibit 8 to the


7
      Unless otherwise specified, all references to “Section” or “§” are to sections in Title
11, United States Code.
                                              3
    Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 4 of 17


Motion at Page 2 of 8, ¶ 1(e), and at Page 3 of 8, ¶¶ 2(a), 3. Sonus had no assets at the time

Pentecost solicited the Loan from Plaintiff. Exhibit 8 to the Motion at Page 5 of 8, ¶ 17(a).

The Loan has not been repaid by Pentecost or by Sonus. Exhibit 3 to the Motion (Schedule

F). 8

        Pentecost filed for relief under Chapter 7 of the Bankruptcy Code on April 16, 2020.

Main Case Doc. 1. On his Schedule F, Pentecost listed Plaintiff as an unsecured creditor

in the amount of $35,000, indicating the type of debt as a “Personal Loan.” Exhibit 3 to

the Motion. In his Statement of Financial Affairs, Pentecost represented that he paid $1,500

to Plaintiff in 2018. Id.




8
        Pentecost’s disclosures of the details of the Loan in his Schedules and Statement of
Financial Affairs are riddled with inconsistencies and errors. On his Schedule F, Pentecost
listed the amount of the debt to Plaintiff as $35,000, but he does not dispute that the original
principal amount of the Note was $45,000, and that Plaintiff has been repaid no more than
$2,000. Pentecost further represented that the debt to Plaintiff was incurred in 2019, but in
his Response, he states that he “listed Plaintiff as an unsecured creditor in his individual
Chapter 7 Bankruptcy petition referencing the debt of May 2015.” Response at Page 11 of
14 (emphasis added). He also indicated on Schedule F that he and his wife are both liable
for the debt, and he did not check any box to indicate that the debt was disputed,
unliquidated, or contingent.
       Pentecost now claims that Sonus is the sole obligor on the Note and that he listed
the debt as his own liability out of “an abundance of caution” (Response at Page 3 of 14).
He, however, failed to identify Sonus as liable for this debt on his Schedule H. Main Case
Doc. 1 at 41-44.
       Pentecost’s disclosures regarding his interest in Sonus are also inconsistent. On
Schedule B, he claimed he owned 100% of Sonus, but in Part 11 of his Statement of
Financial Affairs, he failed to list Sonus as one of the businesses he owned within four
years of his bankruptcy filing. Main Case Doc. 1 at 15-16, 74-75.
      Although these discrepancies may be relevant to Pentecost’s credibility, the Court
cannot weigh conflicting evidence on summary judgment to determine whether Pentecost,
Sonus, or both are liable on the Note.
                                               4
    Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 5 of 17


        At some point, attorneys in the Enforcement Division (“Enforcement Attorneys”)

of the Oklahoma Department of Securities (“ODS”) investigated the solvency and

regulatory compliance of Pentecost and his wholly-owned corporation, Pentecost Capital

Management, Inc. (“PCM”). On August 3, 2020, the Enforcement Attorneys submitted

proposed findings of fact, authorities, and conclusions of law to the Administrator of the

ODS in support of their recommendation that the registrations of Pentecost and PCM be

revoked (the “Recommendation”). Exhibit 4 to the Motion. 9 The Recommendation was

based upon the Enforcement Attorneys’ conclusions that Pentecost and PCM were

insolvent and that--

        Respondents have engaged in unethical practices in the securities business
        within the previous ten years, in violation of Rule 660:11-7-42 [of the
        Oklahoma Securities Commission and the Administrator of the Department
        of Securities], by:
              a.       borrowing money from clients,
              b.       recommending unsuitable transactions and investment
                       strategies to Client A, and
              c.       breaching their fiduciary duties to Client A.

Exhibit 4 to the Motion at 8, ¶ 2. Pentecost does not dispute that the findings as to Client

A involve his transactions with and on behalf of Plaintiff.

        The Enforcement Attorneys outlined their factual basis for concluding that

Pentecost committed unethical practices on pages 2 through 5 of the Recommendation.



9
        Pentecost does not agree with the findings and conclusions expressed in the ODS
proceeding, but he does not challenge the authenticity of the ODS documents attached to
the Motion at Exhibits 4, 5, 6, and 7. It is undisputed that the documents are part of the
record of the ODS proceeding, and the Court quotes portions of the documents solely to
establish the scope and procedural history of the administrative proceeding that Plaintiff
relies upon for summary judgment.
                                               5
  Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 6 of 17


They include findings that Pentecost had “discretionary authority” over Client A’s

brokerage account and that Client A relied on Pentecost to choose the securities to buy and

sell in her account. Exhibit 4 to the Motion at 2, ¶ 11. They contend that Pentecost made

“unsuitable purchases” of securities on the account of a “vulnerable 92-year-old widow

and unsophisticated investor” who described herself as an “extremely careful investor” and

who “relied on monthly withdrawals from her brokerage account to pay for her living

expenses.” Id. at 2-3, ¶¶ 8, 9, 15. The alleged unsuitable investment strategies included

advising Plaintiff to open a margin account and purchasing securities on margin, and

investing Plaintiff’s funds in risky, highly volatile leveraged exchange-traded funds

(ETFs), wherein an investor could potentially “lose the full principal value of his/her

investment in a single day.” Id. at 3, ¶ 17 and at 4, ¶ 18. The Enforcement Attorneys

further found that the leveraged ETFs were designed to be traded on a daily basis, but

Pentecost held them in Plaintiff’s account as long-term investments. Id. at 4, ¶ 19.

       With respect to the Loan, the Enforcement Attorneys found that “Pentecost, as

managing partner of Sonus Rights Managements, LLC, borrowed $45,000 from Client A”

which was due and payable in full on July 10, 2015, and had not been repaid. Id. at 4, ¶¶

20, 21. Further, they stated that “[f]unds drawn on margin from Client A’s brokerage

account partially funded Client A’s loan to Pentecost. The loan transaction left Client A’s

brokerage account with a margin loan balance of $61,575.25” and an account balance of

$164,355.56. Id. at 4, ¶ 22.

       Additionally, the Enforcement Attorneys asserted that Pentecost sold Plaintiff a

“highly speculative” and illiquid limited partnership interest in another entity under


                                             6
     Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 7 of 17


Pentecost’s control 10 and completed the transaction by wiring $50,000 out of Plaintiff’s

brokerage account, some of which was withdrawn on margin, which increased Plaintiff’s

margin loan balance to $70,060.85 and reduced her account value to $104,512.50. Id. at

4-5, ¶¶ 23-27.

         The Recommendation was submitted to the Administrator, who adopted the findings

of fact and conclusions of law, entered a Summary Order Suspending Registrations, and

gave Pentecost and PCM notice of an opportunity to contest the findings and conclusions

(“Summary Order”). Exhibit 5 to the Motion.

         On August 21, 2020, Pentecost filed an “answer[] to the Recommendation and

Summary Order, including motions to dismiss, and requested hearings on the

Recommendation and Summary Order.” Exhibit 6 to the Motion at 1. Pentecost’s answer

and motion to dismiss are not part of the record herein. A hearing was held on September

18, 2020, and the hearing officer filed her report and recommendation with the

Administrator. Id. at 2. Neither a transcript of the hearing, nor the hearing officer’s report

and recommendation are part of the record herein. In an agreement between Pentecost and

the Administrator, however, the parties summarized the hearing officer’s recommendation

and the response of the Administrator as follows:

                The Hearing Officer found that Respondents did not present
         information in their Answer to the Summary Order or present evidence
         during the hearing to refute the findings of fact and conclusions of law
         relating to the Respondents’ insolvency and unethical practices set forth in
         the Recommendation and incorporated by reference in the Summary Order.
         The Hearing Officer, finding the issuance of the Summary Order to be within

10
       Pentecost admits that he “owned, controlled, or had an ownership interest in PMP
Investors I, LLP at the time Plaintiff invested in or loaned money to said Entity.” Exhibit
1 to the Motion at Page 6 of 9, ¶ 28.
                                              7
  Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 8 of 17


       the Administrator’s statutory authority, further found it to be in the public
       interest that the Respondents’ registrations continue to be suspended until the
       final determination of the administrative proceeding.
              The Hearing Officer recommended that Respondents’ motion to
       dismiss the Summary Order be denied and that the suspension of registration
       be extended until the final determination of the administrative proceeding.
              On September 28, 2020, the Administrator issued an order denying
       Respondents’ motion to dismiss the Summary Order and continuing the
       effectiveness of the Summary Order until final determination of the
       administrative proceeding, for which a hearing is scheduled to commence on
       November 18, 2020.
Exhibit 6 to the Motion at 2.

       On October 21, 2020, Pentecost waived his right to a further hearing and stipulated

to the entry of a Consent Order revoking PCM’s and Pentecost’s investment adviser

registrations in exchange for the Administrator’s agreement to refrain from taking further

action with respect to the allegations set forth in the Recommendation. Exhibit 6 to the

Motion. The Administrator signed and filed the Consent Order on October 21, 2020.

Exhibit 7 to the Motion. As a result, the evidentiary hearing set for November 28, 2020, to

finally determine whether Pentecost’s investment advice and management of Plaintiff’s

investments violated Oklahoma securities laws or regulations was not held.

IV.    Discussion

       A.     Effect of the Consent Order

       Plaintiff argues that the findings and conclusions made in the ODS proceeding, and

the entry of the Consent Order, entitle her to judgment as a matter of law on her §

523(a)(19) claim. Section 523(a)(19) excepts from a debtor’s discharge any debt that –

       (A) is for –
              (i) the violation of . . . any of the State securities laws, or any regulation or
              order issued under such . . . State securities laws; or

                                               8
     Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 9 of 17


                (ii) common law fraud, deceit, or manipulation in connection with the
                purchase or sale of any security; and
         (B) results, before, on, or after the date on which the petition was filed, from –
                (i) any judgment, order, consent order, or decree entered in any Federal or
                State judicial or administrative proceeding;
                (ii) any settlement agreement entered into by the debtor; or
                (iii) any court or administrative order for any damages, fine, penalty,
                citation, restitutionary payment, disgorgement payment, attorney fee, cost,
                or other payment owed by the debtor. 11
         Section 523(a)(19) was adopted in 2002 “to address perceived loopholes in

securities laws after the Enron debacle” 12 that allowed “wrongdoers to discharge their

obligations under court judgments or settlements based on securities fraud and other

securities violations.” 13 The discharge exception “serves the broad remedial purpose of

‘hold[ing] accountable those who violate securities laws after a government unit or private

suit results in a judgment or settlement against the wrongdoer.’” 14 Under § 523(a)(19), all

debts resulting from securities violations, including debts represented by stipulated and

default judgments, and debts arising from settlement agreements, are non-dischargeable

because Congress eliminated the “actually litigated” prong of the doctrine of issue

preclusion for this purpose. 15



11
         11 U.S.C. §523(a)(19).
12
         Oklahoma Dept. of Securities v. Wilcox, 691 F.3d 1171, 1175 (10th Cir. 2012).
13
         Id. at 1175 n.8.
14
       Cooley-Linder v. Behrends (In re Behrends), 660 Fed. Appx. 696, 700 n.2 (10th Cir.
2016) (citations omitted).
15
       Section 523(a)(19)(B) “expand[s] the preclusive effect given to the disposition of
prepetition securities fraud lawsuits and administrative proceedings so as to make it easier
for creditors to obtain nondischargeability determinations, by giving preclusive effect to
certain dispositions of matters where securities fraud was at issue, even though the fraud
was not ‘actually litigated.’” Winkler v. Pierce (In re Pierce), 563 B.R. 698, 705 (Bankr.
                                             9
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 10 of 17


         In addition, pursuant to an amendment made to § 523(a)(19) in 2005, a debt arising

from securities violations need not be reduced to judgment or otherwise liquidated prior to

the violator’s bankruptcy in order to be excepted from discharge. 16 The 2005 amendments

“eliminated any requirement that a prepetition judgment exist before the section 523(a)(19)

exception to discharge may be applied.” 17 Thus, securities regulators and victims of

prepetition securities violations may take advantage of the breadth of § 523(a)(19)’s

exception from discharge even if the debt is not adjudicated or resolved until after the

debtor’s bankruptcy.

         In order to prevail on a § 523(a)(19) claim on summary judgment, each element

must be supported by undisputed facts. First, the record on summary judgment must show

that the debtor owes the plaintiff a debt that is memorialized by (a) a judgment, order,

consent order or decree issued in a state or federal court or administrative proceeding; or

(b) a settlement agreement; or (c) a court or administrative order for requiring the debtor

to pay the plaintiff damages, fines, penalties, restitution, disgorgement, attorney fees, costs,

or other payments. Second, the record must establish that the memorialized debt resulted

from (a) the debtor’s violations of securities laws and/or regulations or (b) the debtor’s

fraud, deceit, or manipulation in connection with the purchase or sale of any security.




C.D. Ill. 2017), citing Tripodi v. Welsh, 810 F.3d 761 (10th Cir. 2016). See also Cooley,
660 Fed. Appx. at 700-01.
16
         See Holzhueter v. Groth (In re Holzhueter), 571 B.R. 812, 822 (Bankr. W.D. Wis.
2017).
17
         Id. (quotation marks and citation omitted).
                                              10
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 11 of 17


       The record herein fails to establish the first element. The debt Plaintiff claims

Pentecost owes her resulting from violations of securities laws is not memorialized in a

final judgment or order. The ODS memorialized certain preliminary findings and

conclusions for the purpose of suspending Pentecost’s registration pending a final

revocation hearing. Thereafter, Pentecost chose to voluntarily relinquish his license, and

the matter between the ODS and Pentecost was resolved without Pentecost admitting any

liability to Plaintiff or any debt therefor. Nothing in the Agreement or Consent Order

establishes, by stipulation or default, any findings of particular securities violations

committed against Plaintiff. 18 The Consent Order does not require Pentecost to pay any

damages, restitution, disgorgement, attorney fees or costs to Plaintiff, nor does Pentecost

promise to do so in the Agreement. 19 At this point, Plaintiff possesses a claim against

Pentecost for violations of securities laws and regulations that has not yet been determined

or liquidated by any state or federal court or agency.

       B.     Pentecost’s liability on the Note.

       Plaintiff also argues that even if the ODS proceeding is not preclusive, summary

judgment is appropriate because Pentecost borrowed money from Plaintiff. She argues that




18
       “[W]here a settlement agreement is inconclusive on the issue of the debtor’s
culpability, that issue, for dishargeability purposes, must thereafter be litigated to
conclusion as contemplated by section 523(a)(19)(B), which permits the litigation to occur
‘before, on, or after’” the petition date. Pierce, 563 B.R. at 706.
19
        See Conway v. Heyl (In re Heyl), 590 B.R. 898, 903 (B.A.P. 8th Cir. 2018) (a
Consent Order between debtor and state securities regulator did not establish any debt to
plaintiff, notwithstanding a finding that an unnamed investor (plaintiff) incurred a $79,500
loss from investing with debtor; the order did not provide any form of relief to the plaintiff).
                                              11
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 12 of 17


such conduct violates 71 O.S. § 1-502 and Admin. Code Rule 660:11-7-42(b)(6). Pursuant

to 71 O.S. § 1-502 –

       A.     It is unlawful for a person that advises others, for compensation, either
       directly or indirectly, or through publications or writings, as to the value of
       securities or the advisability of investing in, purchasing or selling securities,
       or that, for compensation and as part of a regular business, issues or
       promulgates analyses or reports concerning securities:

              1. To employ a device, scheme, or artifice to defraud another
              person;

              2. To make an untrue statement of a material fact or to omit to
              state a material fact necessary in order to make the statement
              made, in the light of the circumstances under which it is
              made, not misleading; or

              3. To engage in an act, practice, or course of business that
              operates or would operate as a fraud or deceit upon another
              person.

       B. 1. A rule adopted under this act may define an act, practice, or course of
       business of an investment adviser or an investment adviser representative as
       fraudulent, deceptive or manipulative, and prescribe means reasonably
       designed to prevent investment advisers and investment adviser
       representatives from engaging in acts, practices, and courses of business
       defined as fraudulent, deceptive, or manipulative. 20

       Rule 660:11-7-42 of the Oklahoma Administrative Code – Standards of

ethical practices – provides in pertinent part:

       (a) Purpose. This Section is intended to set forth the standards of ethical
       practices for investment advisers and investment adviser representatives. . . .
       Any noncompliance with the standards set forth in this Section will constitute
       unethical practices in the securities business as the same is set forth in Section
       1-411.D.13 of the Securities Act; however, the following is not intended to
       be a comprehensive listing of all specific events or conditions that may
       constitute such unethical practices. The standards shall be interpreted in such
       manner as will aid in effectuating the policy and provisions of the Securities

20
       71 O.S. § 1-502(A) and (B)(1).

                                              12
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 13 of 17


       Act, and so as to require that all practices of investment advisers and
       investment adviser representatives in connection with their activities in this
       state shall be just, reasonable and not unfairly discriminatory.

       (b) Standards. An investment adviser or investment adviser representative
       shall not engage in dishonest or unethical practices including, although not
       limited to, the following:
                                            *****
              (6) Borrowing money or securities from a client unless the
              client is a broker-dealer, an affiliate of the investment adviser
              or investment adviser representative, or a financial institution
              engaged in the business of loaning funds. 21

       Pentecost denies that he borrowed money from Plaintiff and asserts that the Note

clearly identifies Sonus as the “borrower.” Plaintiff contends that Pentecost signed the

Note in his personal capacity rather than as an agent of Sonus, and thus, under Section 3-

402(b) of the Uniform Commercial Code, as adopted in Oklahoma (“OUCC”), he is

personally liable on the Note. 22

       Section 3-402(b) of the OUCC provides that –

       (b) If a representative signs the name of the representative to an instrument
       and the signature is an authorized signature of the represented person, the
       following rules apply:
              (1) If the form of the signature shows unambiguously that the
              signature is made on behalf of the represented person who is
              identified in the instrument, the representative is not liable on
              the instrument; and
              (2) Subject to subsection (c) of this section, if (i) the form of
              the signature does not show unambiguously that the signature
              is made in a representative capacity or (ii) the represented
              person is not identified in the instrument, the representative is
              liable on the instrument to a holder in due course that took the
              instrument without notice that the representative was not
              intended to be liable on the instrument. With respect to any
              other person, the representative is liable on the instrument

21
       Okla. Admin. Code 660:11-7-42.
22
       Motion at 4-5, 7.
                                             13
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 14 of 17


              unless the representative proves that the original parties did not
              intend the representative to be liable on the instrument. 23

       Plaintiff asserts that because the “form of the signature [on the Note] does not show

unambiguously that the [Pentecost’s] signature [was] made in a representative capacity.” 24

Pentecost is prima facie liable on the Note. Section 3-402(b) provides, however, that a

signatory whose representative capacity is not clearly stated is strictly liable only to “a

holder in due course that took the instrument without notice that the representative was not

intended to be liable on the instrument.” 25 Plaintiff is the original payee on the Note, and

she dealt directly with the borrower in making the Loan. She is not a holder in due course

and therefore she is subject to any defenses Pentecost may have as to liability.

       Moreover, Section 3-402(b)(2) of the OUCC provides that “with respect to any other

person [i.e., one not a holder in due course without notice of the intent of the parties], the

representative is liable on the instrument unless the representative proves that the original

parties did not intend the representative to be liable on the instrument.” 26 In the affidavit

attached to the Response, Pentecost states under penalty of perjury that Sonus borrowed

$45,000 from Plaintiff. The Court finds Pentecost’s testimony sufficient to create a

genuine issue of material fact. Section 3-402(b)(2) of the OUCC provides Pentecost an

opportunity to prove with extrinsic evidence that “the original parties did not intend the




23
       12A O.S. § 3-402(b).
24
       Id., § 3-402(b)(2).
25
       Id.
26
       Id. (emphasis added).
                                             14
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 15 of 17


representative to be liable on the instrument.” 27 Thus, Plaintiff is not entitled to summary

judgment on her claim that Pentecost violated securities laws or regulations by borrowing

money from her. 28 At trial, Pentecost will have the burden of proving that the parties did

not intend Pentecost to be liable on the Note.

       C.     This Court is authorized under § 523(a)(19) to hear and adjudicate Plaintiff’s
              securities claims.

       The parties stipulate that Plaintiff’s claim for violations of the Oklahoma securities

laws and regulations may be tried on the merits in this adversary proceeding, 29 and the

Court agrees that it is empowered to do so. Section 523(a)(19)(B) expressly permits post-

petition adjudication or settlement of claims arising from violations of securities laws and

regulations, and § 523(a)(19)(B)(i) provides that such determinations may be made “in any




27
       Id. The Oklahoma Comments to OUCC § 3-402 states:
       [A]gainst all persons other than a holder in due course without notice of the
       intention not to be liable, subsection (b)(2) will always allow a representative
       to prove his or her signature on an instrument was made solely in a
       representative capacity, even if that capacity is not indicated. This result
       concurs with prior Oklahoma case law which generously allowed the
       admission of parol evidence to establish a signatory's true capacity. See
       Moore v. White, 603 P.2d 1119 (Okla. 1979); Guaranty Nat'l Bank v. Beaver,
       738 P.2d 1336 (Okla. 1987).
12A O.S. § 3-402, Oklahoma Comments (emphasis added). See also 2 White, Summers &
Hillman, UNIFORM COMMERCIAL CODE § 17:7 (6th ed.).
28
       Plaintiff argues that based on the totality of the evidence, including that Pentecost
disclosed the debt on his schedules as his personal liability, and that Pentecost made
payments on the Note, “[n]o reasonable trier of fact can make a finding that [Pentecost]
did not individually borrow money from Plaintiff.” Motion at 7. In ruling on summary
judgment, however, the Court is required to take all reasonable inferences in favor of
Pentecost and is not permitted to weigh conflicting evidence on this issue.
29
       Motion at 6; Response at 11-12.
                                             15
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 16 of 17


Federal or State judicial or administrative proceeding.” 30 The statute does not limit

adjudications to non-bankruptcy courts.

       At trial, Plaintiff will have the burden of proving liability and damages 31 under

Oklahoma’s securities laws and/or regulations to the same extent as if her claim was

presented to an Oklahoma court or agency. If she prevails in establishing liability and

damages, the debt memorialized by any judgment entered herein will be excepted from

discharge under § 523(a)(19).

IV.    Conclusion

       For the reasons set forth above, the Motion is denied. Although summary judgment

cannot be granted, the Court concludes that relief under Rule 56(g) of the Federal Rules of

Civil Procedure (made applicable herein by Bankruptcy Rule 7056) 32 is warranted.

Accordingly, it is hereby ordered and decreed that the facts set forth in Section III herein

are not genuinely in dispute, and it is ordered that these facts are established for the



30
       11 U.S.C. § 523(a)(19)(B)(i) (emphasis added). See also Holzhueter, 571 B.R. at
821-24; Pierce, 563 B.R. at 707; Dorsch v. Butler (In re Butler), 2017 WL 5151678 *7
(Bankr. E.D. Wis. 2017) (“§ 523(a)(19) makes clear that the judgment or order can be
entered after the petition by any Federal or State judicial proceeding, and the better-
reasoned cases include the bankruptcy court in the universe of Federal judicial proceedings
that can make this determination”).
31
       See Oklahoma Dept. of Securities v. Wilcox, 691 F.3d 1171, 1174 (10th Cir. 2012).
32
       Rule 56(g) provides:
       If the court does not grant all the relief requested by the motion [for summary
       judgment], it may enter an order stating any material fact--including an item
       of damages or other relief--that is not genuinely in dispute and treating the
       fact as established in the case.
Fed. R. Civ. P. 56


                                             16
 Case 20-01039-R Document 20 Filed in USBC ND/OK on 08/05/21 Page 17 of 17


purpose of trial. The parties are ordered to itemize each undisputed material fact set forth

herein in the proposed joint pretrial order that is to be submitted to the Court. To be clear,

the factual findings issued by the Enforcement Attorneys and the Administrator in the ODS

administrative proceeding were not finally adjudicated, and thus are not considered

undisputed facts in this proceeding.

       SO ORDERED this 5th day of August, 2021.



                                                        DANA L. RASURE, CHIEF JUDGE
                                                        UNITED STATES BANKRUPTCY COURT




                                             17
